

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made April 17, 2012, and made
effective as of March 31, 2012, by and between AIR PURE SYSTEMS, LLC, a limited
liability company formed pursuant to the laws of the State of North Carolina
(“Seller”), and OXYSONIX CORPORARTION, a corporation formed pursuant to the laws
of the State of Delaware (“Buyer”).
 
WHEREAS, Buyer desires to purchase and Seller desires to sell the assets
itemized in Schedule A hereto (the “Assets”).
 
NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.  
Purchase of Assets

 
1.1 Sale of Assets.  Immediately upon execution hereof, and effective as of the
Effective Date, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase, assume and acquire from Seller, all of Seller’s
right, title and interest in, to and under the Assets on a AS-IS, WHERE-IS
basis, free and clear of all liens, claims and encumbrances.
 
1.2 Closing Deliveries.
 
1.2.1 Acquisition Shares. The total purchase price (the “Purchase Price”) for
the Assets shall consist of TWENTY THOUSAND (20,000) shares of the Series 1
Preferred Stock of Buyer (the “Acquisition Shares”), having the rights and
designations set forth in the Buyer Series 1 Preferred Stock Certificate of
Designations attached hereto in Schedule B (the “Certificate of Designations”).
The Purchase Price shall be paid by Buyer on or before the Closing Date in the
form of certificated Acquisition Shares issued in the name of Seller, a copy of
which stock certificate is attached hereto in Schedule C (and the obligations of
Seller to consummate the transactions contemplated hereby shall be subject to
receipt of such Acquisition Shares on or prior to the Closing Date).
 
1.2.2 Assignment. On the Closing Date, Seller shall execute and deliver or cause
to be delivered to Buyer (and the obligations of Buyer to consummate the
transactions contemplated hereby shall be subject to the fulfillment of, on or
prior to the Closing Date), each of the following:
 
1.2.2.1 an executed bill of sale in the form attached hereto as Schedule A (the
“Bill of Sale”) assigning, transferring, and conveying to Buyer title to the
Assets;
 
1.2.2.2 an executed assignment and release agreement (the “Assignment
Agreement”) in the form attached hereto as Schedule D and effective as of the
Effective Date by and between Seller and Buyer;
 
1.2.2.3 an executed confirmatory form of assignment (the “Confirmatory
Assignment”) in the form attached the Assignment Agreement, which Confirmatory
Assignment shall have been filed with the U.S. Patent and Trademark Office on
the Closing Date to confirm the assignment of the patents and the patent
applications included in the Assets; and,
 
1.2.2.4 the Assets.
 
1.3 Closing; Closing Date. The purchase and sale of the Assets contemplated
hereunder (the “Closing”), including the delivery of all Closing deliveries in
this Section 1, shall take place as soon as possible after the Effective Date,
but in no event later than April 15, 2012 (the “Closing Date”). The Closing
shall take place at the offices of Seller, provided that the parties agree that
Closing may take place by mail, email, facsimile or overnight delivery.
 
2.  
Purchase of Assets

 
2.1. Representations and Warranties of Seller. Seller represents and warrants to
Buyer as of the date of this Agreement as follows:
 
2.1.1 Organization and Standing.  Seller is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the state of
North Carolina, has the power to own, lease and operate the properties it now
owns, leases and operates, and to carry on its business as now being conducted.
 
2.1.2 Authorization.  Seller has all necessary power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery and performance of this Agreement has been duly
approved by all necessary actions of Seller, and this Agreement constitutes the
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and general
principles of equity.
 
2.1.3 Title to Assets.  Seller is the sole owner of the Assets and can convey
good and marketable title to the Assets, free and clear of all liens, charges,
security interests, claims or encumbrances whatsoever, provided, however, that
the Seller acknowledges and agrees that the Buyer may use the funds from the
Purchase Price, including any amount payable under, pursuant to or otherwise in
connection with the Acquisition Shares as set forth in the Certificate of
Designations, to satisfy and obtain discharges of any such liens and
encumbrances.
 
2.2 Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as follows:
 
2.2.1 Organization and Standing.  Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware, has the
power to own, lease, and operate the properties it now owns, leases and
operates, and to carry on its business as now being conducted.
 
2.2.2 Authorization.  Buyer has full power and authority and the legal right to
enter into this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery, and performance of this Agreement has been
duly approved by all necessary actions, and the Agreement constitutes a valid
and binding obligation of Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and general principles of equity.
 
3.  
Indemnification

 
3.1 Indemnification by Seller.  Seller agrees to indemnify, defend and hold
harmless Buyer from and against any and all demands, claims, complaints, actions
or causes of action, suits, proceedings, investigations, arbitrations,
assessments, losses, damages, liabilities, costs and expenses, including, but
not limited to, interest, penalties and reasonable attorneys’ fees and
disbursements (“Losses”), asserted against, imposed upon or incurred by Buyer,
directly or indirectly, by reason of or resulting from any claim or assertion
that the Seller did not convey to Buyer good and marketable title to the Assets
free and clear of all liens and encumbrances.
 
3.2 Procedure.  In the event that any claim is asserted against Buyer as to
which Buyer is entitled to indemnification hereunder, Buyer shall (i) within
THIRTY (30) days after receiving written notice of the notice of any other third
party claim (e.g., a lawsuit, an invoice, notice of assessment, etc.), or (ii)
within a reasonable time after becoming aware of the existence of any other
claim as to which indemnification may be sought, notify the Seller thereof in
writing, provided, however, that the failure to provide such notice shall not
limit Buyer from obtaining indemnification for such claim under this
Agreement.  Seller shall, upon receipt of the written notice, have the right to
assume at its expense the defense against such claims in its own name, or, if
necessary, in the name of Buyer.  Buyer shall cooperate with and make available
to Seller such assistance and materials as may be reasonably requested of it,
all at the expense of Seller, and Buyer shall have the right to compromise and
settle the claim with prior written consent of Seller, which consent may not be
unreasonably withheld, provided, however, that Buyer may settle any claim
against it at any time by waiving its right to indemnification hereunder.
 
3.3 Limitation of Liability.  Seller shall not be liable to Buyer for special,
indirect, incidental, consequential, or punitive damages of the other or for any
form of damages (even if advised of the possibility thereof) other than direct
damages arising out of or in connection with this Agreement or the subject
matter hereof.
 
4.  
Miscellaneous

 
4.1 Survival. All representations and warranties contained in this Agreement
shall survive for a period of one year after the execution of this Agreement
unless waived in writing by the party for whose benefit such representations and
warranties have been given. The indemnification and other covenants of the
parties contained in this Agreement and pursuant hereto shall survive the
Closing Date and remain in full force and effect indefinitely, subject to
applicable statutes of limitation.
 
4.2 Expenses.  Each party hereto shall pay its own expenses incurred in
connection with this Agreement and in the preparation for and consummation of
the transactions provided for herein.
 
4.3 Non-Violation.  Neither Seller nor Buyer shall take or omit to take any
action (or permit any person, firm, or corporation under its control to take or
omit to take any action) that would violate or cause a violation of the
representations or warranties made herein or render the same inaccurate in any
material respect as of the date hereof or which in any way would prevent the
carrying out of this Agreement or consummation of the transactions contemplated
by this Agreement.  Each of the parties shall take all such action or further
action as may be reasonably necessary or desirable in order to effectuate the
consummation of the transactions contemplated hereby.
 
4.4 Notices.  All notices under this Agreement shall be in writing and shall be
(i) delivered in person, (ii) sent by telecopy, or (iii) mailed, postage
prepaid, either by registered or certified mail, return receipt requested, or
overnight express carrier, addressed in each case to the addresses set forth
above, or to any other address or telecopy number as such party shall designate
in a written notice to the other.  All notices sent pursuant to the terms of
this Section shall be deemed received (i) if personally delivered, then on the
date of delivery; (ii) if sent by telecopy before 2:00 p.m. local time of the
recipient, on the day sent if a business day or if such day is not a business
day or if sent after 2:00 p.m. local time of the recipient, then on the next
business day; (iii) if sent by overnight, express carrier, on the next business
day immediately following the day sent; or (iv) if sent by registered or
certified mail, on the earlier of the third (3rd) business day following the day
sent or when actually received.  Any notice by telecopy shall be followed by
delivery of a copy of such notice on the next business day by overnight express
carrier or by hand.
 
4.5 Entire Agreement; Amendment.  This Agreement and the documents referred to
or delivered pursuant to this Agreement, constitute the entire agreement between
the parties pertaining to the subject matter hereof, and supersede any and all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the parties, whether oral or written.  No amendment, supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by all parties hereto, or in the case of a waiver, by the
party for whom such benefit was intended.  The parties acknowledge and agree
that facsimiles or photocopies of the executed original of this Agreement shall
be deemed to have the same force and effect as an executed original for all
purposes.
 
4.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of, and be enforceable against, the parties hereto and their
respective successors and assigns.  Neither this Agreement nor the Acquisition
Shares, nor any beneficial ownership interest in, to and under the Acquisition
Shares, shall be assignable by Seller. However, this Agreement shall be
assignable by Buyer upon written notice to Seller.
 
4.7 Governing Law.  This Agreement shall be governed in all respects (including
matters of construction, validity, and performance) by the internal laws of the
State of New York, in the Southern District of New York without giving effect to
New York principles of conflicts of law.  In the event that either party brings
any action under this Agreement, the parties hereby irrevocably submit to the
exclusive jurisdiction of the federal courts of the United States and the state
courts of New York with regard to any action, suit, proceeding, claim or
counterclaim initiated under this Agreement.
 
4.8 Waivers.  Compliance with the provisions of this Agreement may be waived
only by an instrument in writing executed by the party granting the waiver.  The
failure of any party at any time or times to require performance of any
provisions of this Agreement shall in no manner affect the right of such party
at a later time to enforce the same or any other provision of this
Agreement.  No waiver of any condition or of the breach of any term contained in
this Agreement in one or more instances shall be deemed to be or be construed as
a further or continuing waiver of such condition or breach or of any other
condition or of the breach of any other term of this Agreement.
 
4.9 Further Assurances; Cooperation.  At and after the Closing, Seller will
execute and deliver such further instruments of conveyance and transfer as Buyer
may reasonably request to convey and transfer effectively to Buyer the Assets.
 
4.10 Signature in Counterparts. This Agreement may be executed in separate
counterparts, neither of which need contain the signatures of both parties, each
of which shall be deemed to be an original, and both of which taken together
constitute one and the same instrument.
 
4.11 Jury Waiver. Seller and Buyer hereby make the following waiver knowingly,
voluntarily, and intentionally, and understand that the other, in entering into
this Agreement, is relying on such a waiver:  SELLER AND BUYER EACH HEREBY
IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE
OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT OF, ANY RELATIONSHIP BETWEEN SELLER, OR ANY OTHER PERSON, AND BUYER.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
- SIGNATURE PAGE FOLLOWS]
 


 


 

 
 
 
 

IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement on
the day and year first above written.
 


 
AIR PURE SYSTEMS, LLC, a limited liability company formed pursuant to the laws
of the State of North Carolina with an address of 229 Airport Road, Suite 7-151,
Arden, North Carolina 28704
 
By:           WATCHIT TECHNOLOGIES, INC.
Its:           Sole Member


 
By:          /s/Gary Musselman   
Gary Musselman
Chairman and Chief Financial Officer
 


 
OXYSONIX CORPORARTION
 


 
By:              /s/Max Bennett
Name:         Max Bennett
Title:           Chief Executive Officer
 

 
[SCHEDULES TO ASSET PURCHASE AGREEMENT]
 
 
 
 

SCHEDULE A
 
BILL OF SALE
 

 
[SCHEDULES TO ASSET PURCHASE AGREEMENT]
 
 
 
 

SCHEDULE B
 
ACQUSITION SHARES; SERIES 1 PREFERRED STOCK CERTIFICATE OF DESIGNATIONS
 

 
[SCHEDULES TO ASSET PURCHASE AGREEMENT]
 
 
 
 

SCHEDULE C
 
COPY OF ACQUISITION SHARES STOCK CERTIFICATE
 

 
[SCHEDULES TO ASSET PURCHASE AGREEMENT]
 
 
 
 

SCHEDULE D
 
ASSIGNMENT AGREEMENT
 

 
[SCHEDULES TO ASSET PURCHASE AGREEMENT]
 
 
 
 
